10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00642-VAP Document 10 Filed 10/30/19

NICOLA T. HANNA

United States Attorney

BRANDON D. FOX

Assistant United States Attorney

Chief, Criminal Division

DANIEL J. O'BRIEN (Cal. Bar No. 141720)

Assistant United States Attorney

Public Corruption & Civil Rights Section
1500 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-2468
Facsimile: (213) 894-6436
E-mail: daniel.obrien@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

Page 10f5 Page ID #:120

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CR No. CR 19-642-VAP

Plaintiff, GOVERNMENT’S EX PARTE APPLICATION
FOR AN ORDER ALLOWING DISCLOSURE

Vv. OF GRAND JURY TESTIMONY;

 

MEMORANDUM OF POINTS AND

 

IMAAD SHAH ZUBERI, AUTHORITIES;
DANIEL J. O’ BRIEN

 

Defendant.

 

 

 

Plaintiff, United States of America, by and through its counsel

of record, the United States Attorney for the Central District of

California, hereby applies ex parte for an order pursuant to Rule

6(e) (3) (BE) (1) of the Federal Rules of Criminal Procedure,

authorizing the government to provide defendant’s counsel of record

with a copy of the grand jury testimony of witnesses whom the

government may call at sentencing in this case.

DECLARATION OF AUSA

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00642-VAP Document 10 Filed 10/30/19 Page 2 of 5 Page ID #:121

The government makes this application because of defendant’s

need to prepare his case and the disclosure requirements of the

Jencks Act, 18 U.S.C. § 3500.

This application is based on the

attached Memorandum of Points and Authorities and Declaration of

Daniel J. O’Brien the files and records of this case, and such

further evidence and argument as may be presented at any hearing on

this application.

Dated: October 30, 2019

Respectfully submitted,

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division
Assistant United States Attorney
Chief, Criminal Division

/s/
DANTEL J. O'BRIEN
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cr-00642-VAP Document 10 Filed 10/30/19 Page 3o0f5 Page ID #:122

MEMORANDUM OF POINTS AND AUTHORITIES

Federal Rule of Criminal Procedure 6(e) (2) (B) provides in
relevant part: “Unless these rules provide otherwise, the following
persons must not disclose a matter occurring before the grand jury:

(vi) an attorney for the government ... .” Fed. R. Crim.

6(e) (2) (B). Rule 6(e) (3) (EF) provides in relevant part: “The court
may authorize disclosure -- at a time, in a manner, and subject to
any other conditions that it directs -- of a grand-jury matter:
[] preliminarily to or in connection with a judicial
proceeding... .” Fed. R. Crim. 6(e) (3) (E).

A trial court has “substantial discretion to order or deny
release” of a grand jury transcript. United States v. Evans &

Associates Construction Co., 839 F.2d 656, 658 (9th Cir. 1988). The

 

starting point for the Court’s analysis is the “long-established
policy that maintains the secrecy of the grand jury proceedings in
the federal courts.” Id. (citation omitted). The Supreme Court has
established five policy reasons for maintaining the secrecy of grand
jury proceedings:

(1) to prevent the escape of those whose indictment may be
contemplated; (2) to insure the utmost freedom to the
grand jury in its deliberations, and to prevent persons
subject to indictment or their friends from importuning
the grand jurors; (3) to prevent subornation of perjury or
tampering with the witnesses who may testify before [the]
grand jury and later appear at the trial of those indicted
by it; (4) to encourage free and untrammeled disclosures
by persons who have information with respect to the
commission of crimes; fand] (5) to protect [an] innocent
accused who is exonerated from disclosure of the fact that
he has been under investigation, and from the expense of
standing trial where there was no probability of guilt.

United States v. Procter & Gamble Co., 356 U.S. 677, 681 n.6 (1958)
(internal quotations omitted); see also United States v. Dynavac,

Inc., 6 F.3d 1407, 1411 (9th Cir. 1993) (citing Procter & Gamble and

 

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00642-VAP Document 10 Filed 10/30/19 Page 4of5 Page ID #:123

Douglas Oil Co. of Calif. v. Petrol Stops Nw., 441 U.S. 211, 219
(1979), for the same proposition). In United States Indus., Inc. v.

United States District Court, the Ninth Circuit reasoned that a

 

determination of whether disclosure of grand jury material should be
made under Rule 6(e) depends on the need of the party seeking
disclosure and on the “policy considerations for grand jury secrecy
as they apply to the request for disclosure under consideration.”
345 F.2d 18, 21 (9th Cir. 1965). The court held: “TI]£ the reasons
for maintaining secrecy do not apply at all in a given situation, or
apply to only an insignificant degree, the party seeking the
disclosures should not be required to demonstrate a large compelling
need.” Id.

In this instance, the policy considerations requiring secrecy
are inapplicable with respect to those witnesses who may testify at
sentencing proceedings because the case has been charged. See
Dynavac, 6 F.3d at 1412 (“When the grand jury investigation is
already terminated and an indictment has been issued, only
‘institutional’ concerns are implicated by the documentary
disclosure.”) (citation omitted). Moreover, disclosure of the grand
jury testimony to defense counsel, who has requested such
disclosure, would be in the interest of justice and allow defense
counsel material necessary to the defense in advance of litigation.

For the foregoing reasons, the government respectfully requests
that this Court issue an order authorizing the government to provide
defense counsel with a copy of grand jury testimony of witnesses the

government may call at sentencing.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00642-VAP Document 10 Filed 10/30/19 Page5of5 Page ID #:124

DECLARATION OF AUSA DANIEL J. O’ BRIEN
I, AUSA Daniel J. O’Brien, declare and state as follows:
i. IT am an Assistant United States Attorney for the Central
District of California and am assigned to the prosecution of United

States v. Imaad Shah Zuberi, CR No. 19-642-VAP. I make this

 

 

declaration in support of the government’s ex parte application for
an order permitting disclosure of a grand jury transcript.

2. I expect that the Government may call at sentencing
witnesses who testified before the grand jury during the
investigation of this case. Such testimony constitutes a statement
under the Jencks Act, 18 U.S.C. § 3500, which the government is
required to provide to the defendant.

3. On or about October 30, 2019, I contacted defense counsel,
Evan Davis, and informed him that the government would be filing the

present ex parte application and asked for his position on the ex

parte nature of the application. Defense counsel informed me that

he does not oppose the application or the ex parte nature of the
application.

I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct and that

this declaration is executed at Los Angeles, California, on October

Mien

“AUSA Dahiel J. O’Brien

30, 2109.

 

 
